UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number811-05052 ­­ Value Line New York Tax Exempt Trust (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: January 31, 2010 Date of reporting period: July 31, 2009 Item I.Reports to Stockholders. A copy of the Semi -Annual Report to Stockholders for the period ended 7/31/09 is included with this Form. INVESTMENT ADVISER EULAV Asset Management, LLC S E M I - A N N U A LR E P O R T 220 East 42nd Street J u l y3 1 ,2 0 0 9 New York, NY 10017-5891 DISTRIBUTOR EULAV Securities, Inc. 220 East 42nd Street New York, NY 10017-5891 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 Value Line New York Tax Exempt Trust INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Thomas T. Sarkany Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Howard A. Brecher Vice President and Secretary Emily D. Washington Treasurer This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Trust (obtainable from the Distributor). #00068209 Value Line New York Tax Exempt Trust To Our Value Line New York To Our Shareholders (unaudited): Enclosed is your semi-annual report for the period ended July 31, 2009. I encourage you to carefully review this report, which includes economic observations, your Trust’s performance data and highlights, schedule of investments, and financial statements. For the six months ended July 31, 2009, the total return of the Value Line New York Tax Exempt Trust was 2.46%. Over the same time period, the Barclays Capital Municipal Bond Index reported a return of 4.38%. (1) The credit markets have begun to experience improvement following the financial turmoil that began about two years ago. The Federal Government has taken strong measures to combat this crisis. The Federal Reserve has kept the Fed Funds Rate at just over zero percent and the Troubled Asset Relief Program (TARP) was established to enable financial companies to return to more profitable positions. Given the uncertain economic environment, the flight to quality in short-term instruments continues to be the one constant in the markets. In the municipal bond market, short prerefunded bonds were in much demand and their yields plummeted in response. The Value Line New York Tax Exempt Trust began the period with almost 10% of its market value invested in prerefunded bonds. The Trust reduced its weighting in this sector to move into higher yielding and longer duration paper. The credit sectors, which had the strongest performance during the six-month period ended July 31, 2009, were the higher yielding sectors as credit spreads contracted. Housing bonds especially have consistently outperformed the market. The Barclays Capital Municipal Bond Index has a 2% weighting in housing bonds while the Trust does not own bonds in that sector. The two other strongest performing sectors were hospitals and industrial revenue that have a combined weighting of 10% in the Index.
